UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 January 18, 2011 Date of Report (Date of earliest event Reported) L & L Energy, Inc. (Exact name of registrant as specified in its charter) Nevada 000-32505 91-2103949 (State or other jurisdiction of (Commission File Number) (IRS Employer Identification No.) incorporation) 130 Andover Park East, Suite 200, Seattle WA (Address of principal executive offices) (Zip Code) (206) 264-8065 Registrant’s Telephone Number, Including Area Code (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b), (c) On January 18, 2011, Mr. David Lin, CPA, 42, was promoted from Director of Accounting to acting Chief Financial Officer. Mr. Lin prior experience includes Senior Audit Manager with Deloitte and with KPMG. Mr. Lin replaces Ms. Rosemary Wang who due to family reasons tendered her resignation as acting Chief Financial Officer to the Company, effective January 18, 2011. ITEM 9.01. Financial Statements and Exhibits (d) Exhibits Exhibit Number Description Press Release dated January 18, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. L & L ENERGY, INC. (Registrant) Date: January 18, 2011 By: /s/ Dickson V. Lee Dickson V. Lee, Chief Executive Officer
